Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: applicant’s arguments and/or amendment to filed on 10/28/2021 regarding claims 1-17 are persuasive.  The prior art of the record particularly fails to teach or fairly suggest in combination with the other elements and features of the claimed invention regarding claims 1-17, a computer-implemented method and a system for operating an electrical power grid, the electrical power grid, comprising: a short-term reserve (STR) product for the consumers, by the power generation participants by deploying online STR resources as energy and by deploying offline STR resources through commitment or startup instructions, and sharing, by the controller, a ramp capability product (RCP) with the STR product for an amount of overlapping time such that an aggregate power supplied breaches a resource maximum, wherein the RCP is able to ramp up deployment such that capacity is converted to energy in a shorter time period than the STR product, and wherein the STR product provides cleared STR beyond the amount of overlapping time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAMESH B PATEL/Primary Examiner, Art Unit 2119